UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 WILLIAM TERRELL SHAW
                Plaintiff,
                                                     Civil Action No. 22-2162 (JMC)
         v.

 SEMIRA NEGASI, et al.,

                         Defendants.


                                   MEMORANDUM OPINION

        Pro se Plaintiff William Terrell Shaw filed a civil complaint against Defendants Semira

Negasi, Bobbie Jefferson, Matthew Turner and the Bishop of D.C. Episcopal Church, alleging

unspecified violations of the Americans with Disabilities Act, 42 U.S.C. § 12101 (ADA). For the

reasons discussed in greater detail below, the Court DISMISSES the complaint, but grants Shaw

leave to refile within 30 days an amended complaint that cures the existing deficiencies.

        I.      Background

        On July 22, 2022, William Terrell Shaw filed a Complaint for Violation of Civil Rights by

supplementing this Court’s standard form with six pages of typed notes. ECF 1 at 8-13. Shaw’s

notes touched on a range of topics: he quoted portions of the ADA, id. at 6, noted that he

experiences the effects of prior strokes, id. at 9, and expressed his frustration at the indifference of

employees working at Friendship Terrace. Id. at 9-10. At one point, Shaw seemed to allege that

employees of Friendship Terrace caused him “delays in completing forms” and ignored him in

other instances of daily life, though Shaw did not name specific employees or describe how the

employees delayed him. Id. at 9. Shaw sought damages of $5,000,000. Id. at 7. The same day he




                                                       1
filed his complaint, Shaw also filed a motion for service by the United States Marshalls. ECF 3.

Defendants have not yet responded to Plaintiff’s complaint.

       II.     Analysis

       Federal Rule of Civil Procedure 8(a)(2) requires civil complaints to include “a short and

plain statement of the claim showing that the pleader is entitled to relief.” It does not demand

“detailed factual allegations,” but it does require enough factual information “to raise a right to

relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

These procedural requirements promote fairness in litigation—Rule 8(a) is intended to “give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Id. (citing

Conley v. Gibson, 355 U.S. 41, 47 (1957)).

       Pleadings filed by pro se litigants are held to less stringent standards than those applied to

formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). But even

pro se litigants must comply with the Federal Rules of Civil Procedure. Shaw’s complaint fails to

do so. Some of the named defendants do not appear anywhere in the complaint’s narrative, and the

lack of supporting factual allegations makes it impossible to determine the basis of Shaw’s ADA

claim. Said plainly, Shaw fails to specify who did what to him, or how any alleged misconduct

violated the ADA. Even construing Shaw’s complaint leniently, the Court cannot make out his

theory of how Defendants violated the ADA or any other statute.

       Shaw’s complaint is therefore dismissed for failure to comply with FRCP 8(a)(2). The

Court acknowledges that dismissing a case sua sponte is an unusual step, but courts have done so

when plaintiffs fail to comply with procedural rules. See, e.g., Brown v. Washington Metropolitan

Area Transit Authority, 164 F. Supp. 3d 33, 35 (D.D.C. Feb. 5, 2016) (dismissing a complaint sua

sponte for failing to comply with FRCP 8(a)); Hamrick v. United States, No. 10-857, 2010 WL




                                                     2
3324721, at *1 (D.D.C. Aug. 24, 2010) (same); see also Ciralsky v. CIA, 355 F.3d 661, 668–69

(D.C. Cir. 2004) (finding no abuse of discretion where a district court dismissed a claim without

prejudice for failure to comply with Rule 8(a)).

       The Court grants Shaw leave to refile within 30 days an amended complaint that cures the

existing deficiencies. But if Shaw fails to file an amended complaint within that timeframe or files

an amended complaint that merely recycles the complaint presently before the Court, it may be

dismissed with prejudice. See Brown, 164 F. Supp. 3d at 35.

       III.    Conclusion

       Plaintiff’s complaint is DISMISSED, but he is granted leave to refile within 30 days an

amended complaint. The Court also DENIES Plaintiff’s motion for U.S. Marshals to serve

summons as moot; a separate order will follow this opinion.



       SO ORDERED.

       DATE: August 29, 2022



                                                              Jia M. Cobb
                                                              U.S. District Court Judge




                                                     3